NUMBER 13-03-00707-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 




SERGIO VELA BARRERA,	Appellant,


v.

THE STATE OF TEXAS,	Appellee.



On appeal from the 389th District Court 

of Hidalgo County, Texas.



MEMORANDUM OPINION
Before Justices Yañez, Rodriguez, and Garza

MEMORANDUM OPINION  PER CURIAM

In 2007, this Court issued an opinion in this case. (1)  The State appealed, and the court
of criminal appeals reversed a portion of our judgment and remanded to the trial court. (2)
criminal appeals reversed a portion of our judgment and remanded to the trial court.
	The court of criminal appeals announced that appellant died on May 1, 2008. (3) 
Noting that "[t]he death of an appellant during the pendency of an appeal deprives both
[the court of criminal appeals] and the court of appeals of jurisdiction," the court of criminal
appeals withdrew its opinion in the case and ordered all further proceedings in the case
permanently abated. (4)
	Similarly, in accordance with Texas Rule of Appellate Procedure 7.1(a)(2), we
withdraw our opinion in this case, and order the appeal permanently ABATED. (5) 

								PER CURIAM

Do not publish 
TEX R. APP. P. 47.2(b)

Delivered and filed
the 11th day of March, 2010.	
1.  Barrera v. State, 235 S.W.3d 326, 332-33 (Tex. App.-Corpus Christi 2007), rev'd No. PD-1642-07, 2008 Tex. Crim. App. LEXIS 857 (Tex. Crim. App. Sept. 10, 2008). 
2.  Barrera, 2008 Tex. Crim. App. LEXIS 857 at *8.
3.  Barrera, No. PD-1642-07, 2008 Tex. Crim. App. Unpub. LEXIS 897, at *2 (Tex. Crim. App. Nov.
26, 2008) (per curiam) 
4.  Id. (citing Garcia v. State, 840 S.W.2d 957, 958 (Tex. Crim. App.1992)); see also Rheinlander v.
State, 918 S.W.2d 527, 527 (Tex. Crim. App. 1996) (per curiam).
5.  See Tex. R. App. P. 7.1 (a)(2) ("If the appellant in a criminal case dies after an appeal is
perfected but before the appellate court issues the mandate, the appeal will be permanently abated.");
Barrera, 2008 Tex. Crim. App. Unpub. LEXIS 897, at *2 .